ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive. The claims remain rejected for the reasons of record from the 21 January 2021 Office Action.
On pages 2-4 of the response, applicant argues that the art of record does not disclose an undercoat as presently claimed. However, as set forth in the prior office action on pages 2-3, Kono discloses a primer layer corresponding to the presently claimed undercoat layer (Kono Pages 2, 5).

On pages 2-5 of the response, applicant argues that the friction coefficient disclosed by Yamamoto is for applications that omit slip sheets and not for roll-to-roll slippage, and thus does not teach the presently claimed property between undercoat and release paper, or is otherwise not properly combined with Kono. However, it is noted that the benefits taught by Yamamoto of controlled friction acknowledge that, absent a slip sheet or other modification that sticking is a problem, and further that regulated slippage is desired for any stack of precursor plates (Yamamoto Paras 9, 59-61) and so it would be obvious to one of ordinary skill that the desired coefficient of friction taught by Yamamoto would be the same for any interface in the same application, such interfaces including between the primer of Kono and a slip sheet.

On page 4 of the response, applicant argues that the hardness of the silica-coated microparticles are a minor component of Yamamoto and thus it is improper to teach a hardness of the whole layer 2. 

On pages 4-5 of the response, applicant argues that Kono corresponds to comparative example 2 of the present specification, and further does not contemplate stacking plates and so there is no motivation to combine Kono and Yamamoto. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Kono discloses a variety of possible chemistries for the primer layer including non-elastomer options (Kono Page 4 (resin)), and discloses several distinct inventive examples (Kono Pages 10-12). 
Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that Yamamoto acknowledges sticking as a problem along with scratching and slipping (Yamamoto Paras 9, 12, 61) and thus the motivation to choose primer layers with specific properties comes from the secondary reference.


On page 5 of the response, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On page 6 of the response, applicant argues that the double roll coater disclosed by Kono is not relevant to roll processing as discussed in the present application. This argument is persuasive, however the rejection of record did not rely on this interpretation. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reliability of roll-to-roll processing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On pages 6-7 of the response, applicant does not specifically address the Yasuda reference and so the rejections are maintained for the same reasons regarding claims 3-5 as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner’s supervisor, Callie E. Shosho, who can be reached on 571-272-1123.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787